Exhibit 10.5
 
Execution copy

SUBORDINATION AGREEMENT


March 12, 2018




Ladies and Gentlemen:
The undersigned lender (“Creditor”) is a creditor of Sport Endurance, Inc.
(“Company”), Yield Endurance, Inc. (“Yield”), a wholly-owned subsidiary of the
Company together with any direct or indirect subsidiary of the Company hereafter
formed or acquired (Yield and each future subsidiary, a “Borrower” and
collectively referred to herein as “Borrowers”), wish to accommodate the
extension of credit by ______________ (“Senior Lender”) to Yield pursuant to
that certain Note Purchase Agreement, dated March 12, 2018 among the Company,
Yield and Senior Lender (“Purchase Agreement”) and the Transaction Documents
thereto.  Defined terms not otherwise defined herein shall have the meanings set
forth in the Purchase Agreement.
In order to induce Senior Lender to enter into the Transaction Documents and to
extend credit thereunder and to grant such renewals or extensions of such credit
as Senior Lender may deem advisable, Creditor is willing to subordinate, on the
terms of this agreement (the “Agreement”): (i) all of the Company’s indebtedness
and obligations to Creditor, whether presently existing or arising in the future
(the “Subordinated Debt”), to all of Yield’s indebtedness and obligations to
Senior Lender pursuant to the Senior Secured Demand Promissory Note (“Note”) and
the Company’s Guaranty; and (ii) all of Creditor’s security interests in the
Company’s property to all of Senior Lender’s security interests in  the 
property of the Company and Yield in connection with the Transaction Documents.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1. Any and all claims of Creditor against the Company or any Borrower, now or
hereafter existing, are, and shall be at all times, subject and subordinate to
any and all claims, now or hereafter existing which Senior Lender may have
against the Company or any Borrower (including any claim by Senior Lender for
interest accruing after any assignment for the benefit of Creditor by the
Company or any Borrower or the institution by or against the Company or any
Borrower of any proceedings under the Bankruptcy Code, or any claim by Senior
Lender for any such interest which would have accrued in the absence of such
assignment or the institution of such proceedings) arising under the Note and
interest thereon.


2. Creditor agrees (i) not to commence or threaten to commence any action or
proceeding, sue upon, or to collect, or to receive payment of the principal or
interest of any claim or claims now or hereafter existing which such Creditor
may hold against the Company or any Borrower, (ii) not to sell, assign,
transfer, pledge, hypothecate, or encumber such claim or claims except subject
expressly to this Agreement, and not to enforce or apply any security now or
hereafter existing therefor, (iii) not to file or join in any petition to
commence any proceeding under the Bankruptcy Code, and (iv) not to take any lien
or security on any of any or the Company’s or Borrower’s property, real or
personal (which shall not require the termination of a lien or security of
Creditor that exists on the date hereof, provided that such lien or security is
not
-1-

--------------------------------------------------------------------------------

amended following the date hereof), in each case, until 91 days following the
date all claims of Senior Lender against the Company or any Borrower have been
indefeasibly satisfied in full.


3. In case of any assignment for the benefit of Creditor by the Company or any
Borrower or in case any proceedings under the Bankruptcy Code are instituted by
or against the Company or any Borrower, or in case of the appointment of any
receiver for the Company or any Borrower’s business or assets, or in case of any
dissolution or winding up of the affairs of the Company or any Borrower: (a)
Company and Borrower and any assignee, trustee in Bankruptcy, receiver, debtor
in possession or other person or persons in charge are hereby directed to pay to
Senior Lender the full amount of Senior Lender claims against the Company or any
Borrower (including interest to the date of payment) before making any payment
of principal or interest to Creditor, and insofar as may be necessary for that
purpose,  Creditor hereby assigns and transfers to Senior Lender all security or
the proceeds thereof, and all rights to any payments, dividends or other
distributions, and (b) Creditor hereby irrevocably constitutes and appoints each
Senior Lender its true and lawful attorney to act in its name and stead:  (i) to
file the appropriate claim or claims on behalf of such Creditor if such Creditor
does not do so prior to 30 days before the expiration of the time to file claims
in such proceeding and if Senior Lender elects at its sole discretion to file
such claim or claims and (ii) to accept or reject any plan of reorganization or
arrangement on behalf of Creditor, and to otherwise vote Creditor’s claims in
respect of any indebtedness now or hereafter owing from the Company or any
Borrower to Creditor in any manner Senior Lender deems appropriate for its own
benefit and protection.


4. Senior Lender is hereby authorized by Creditor to: (a) renew, compromise,
extend, accelerate or otherwise change the time of payment, or any other terms,
of the extension of credit pursuant to the Note, (b) increase or decrease the
rate of interest payable thereon or any part thereof, (c) exchange, enforce,
waive or release any security therefor, (d) apply such security and direct the
order or manner of sale thereof in such manner as such Senior Lender may at its
discretion determine, and (e) release the Company, any Borrower or any guarantor
of any indebtedness of a Borrower from liability, all without notice to Creditor
and without affecting the subordination provided by this Agreement.  Upon
receiving the express written consent of the Creditor, Senior Lender shall be
authorized to make optional future advances to any Borrower. Provided, however,
no consent of the Creditor shall be required for the Senior Lender to make
future advances to Yield.


5. Creditor hereby covenants to not sell, assign, transfer or hypothecate the
Subordinated Debt or any portion thereof unless the party to which such sale,
assignment, transfer or hypothecation is made shall execute and deliver this
Agreement, mutatis mutandis, to  Senior Lender in advance as a condition
precedent to such sale, assignment, transfer or hypothecation.  Any sale,
assignment, transfer or hypothecation of Subordinated Debt by Creditor that is
not in compliance with this provision shall be null and void, ab initio.


6. In the event that any payment or any cash or noncash distribution is made to
Creditor in violation of the terms of this Agreement, such Creditor shall
receive same in trust for the benefit of Senior Lender, and shall forthwith
remit it to Senior Lender in the form in which it was received, together with
such endorsements or documents as may be necessary to effectively negotiate or
transfer same to the Senior Lender.
-2-

--------------------------------------------------------------------------------



7. Until all such claims of Senior Lender against the Borrowers, now or
hereafter existing, shall be paid in full, no gift or loan shall be made by the
Company or any Borrower to any Creditor.


8. For violation of this Agreement, Creditor shall be liable for all loss and
damage sustained by reason of such breach, and upon any such violation Senior
Lender may, at its option, accelerate the maturity of any of its existing or
future claims against the Guarantor or any Borrower.


9. This Agreement shall be binding upon the heirs, successors and assigns of
Creditor, the Company, the Borrowers and the Senior Lender.  This Agreement and
any existing or future claim of a Senior Lender against a Borrower may be
assigned by such Senior Lender, in whole or in part, without notice to the
Creditor, the Company or such Borrower.  In addition, the Company and Borrower
shall cause any direct and indirect subsidiaries hereafter formed or acquired to
acknowledge and agree to the terms hereof, and deliver written evidence to the
Senior Lender with respect thereto contemporaneous with any such acquisition or
formation.


10. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.


11. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement.


12. This Agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.


13. The provisions of this Agreement are solely to define the relative rights of
the Creditor on the one hand and Senior Lender on the other hand.  Nothing in
this Agreement shall impair, as between the Company and the Creditor, the
unconditional and absolute obligation of Company to punctually pay the
principal, interest and any other amounts and obligations owing under the
Subordinated Debt in accordance with the terms thereof, subject to the rights of
Senior Lender under this Agreement.  This Agreement constitutes the entire
agreement among the parties with respect to the matters covered hereby and
thereby and supersede all previous written, oral or implied understandings among
them with respect to such matters.


14. The invalidity of any portion hereof shall not affect the validity, force or
effect of the remaining portions hereof.  If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by law.


15. Each of the parties hereto acknowledges that this Agreement has been
prepared jointly by the parties hereto, and shall not be strictly construed
against either party.
 


[SIGNATURE PAGE FOLLOWS]
-3-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.










By: __________________________
Name:
Title:
-4-

--------------------------------------------------------------------------------

Acceptance of Subordination Agreement by Borrower




The undersigned being Borrowers and Company referred to in the foregoing
Subordination Agreement, hereby accept and consent thereto and agrees to be
bound by all the provisions thereof and to recognize all priorities and other
rights granted thereby to Senior Lender, its respective successors and assigns,
and to perform in accordance therewith.




Dated:  March ___, 2018




YIELD ENDURANCE, INC.






By: _____________________
Name: David Lelong
Title: President and CEO




SPORT ENDURANCE, INC.






By: _____________________
Name: David Lelong
Title: Chief Executive Officer


 
-5-